ARNOLD, Judge.
This is the twenty-sixth appeal in a series of cases emanating from Malcolm v. All Star Mills, Stanly Co. 79CVS015. In this latest guise, respondents once again have raised the jurisdiction issue which repeatedly has been rejected by this Court. We note nothing new in respondents’ arguments and find this appeal to be frivolous under N.C.R. App. P. 34(a)(1) and (a)(2). Pursuant to Rule 34(d) we direct that within not more than thirty days from the certification of this opinion respondents shall show cause in writing as to why this appeal should not be dismissed and why they should not be taxed for all reasonable expenses and costs incurred, including reasonable attorney fees and any other appropriate sanction. See N.C.R. App. P. 34(b)(1) and (b)(2); N.C.R. App. P. 35.
Remanded.
Judges LEWIS and Wynn concur.